Citation Nr: 1217035	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  10-24 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to December 1972; from January 1991 to May 1991; and from April 2004 to August 2008.  He also had an unverified period of service with the Army Reserves from January 1973 until December 1994.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the claim.  

The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge in January 2012.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is needed before it can adjudicate the claim.  

The Veteran seeks entitlement to service connection for PTSD, which he contends is the result of his service as a forward observer with an artillery unit in Vietnam.  He testified that he feared for his life while serving in Vietnam.  See transcript.  The Veteran's service personnel records corroborate that he served in Vietnam between November 1968 and May 1970.  See DD 214.  

The regulations pertaining to PTSD were amended effective July 13, 2010.  38 C.F.R. § 3.304 (f) now includes new paragraph (f)(3) that reads, in pertinent part, as follows: if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 75 Fed. Reg. 39843 -51 (July 13, 2010) and corrective notice at 75 Fed. Reg. 41092 (July 15, 2010).  The provisions of this amendment apply to the Veteran's claim. 

In light of the foregoing, the Board finds that a medical examination must be provided.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Recent VA treatment records must also be obtained and another attempt to obtain the Veteran's records from the Vet Center must be made.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records from the Tennessee Valley Healthcare System (Nashville and Alvin C. York campuses), dated since June 2010.  

2.  Obtain the Veteran's complete treatment records from the Vet Center.  

3.  When the foregoing development has been completed, schedule the Veteran for a VA psychiatric examination.  The claims file and a copy of this remand must be reviewed by the examiner.  All necessary tests must be conducted and all clinical findings reported in detail.  A detailed stressor history must be obtained from the Veteran.  

The examiner is to provide an opinion as to whether the Veteran meets the diagnostic criteria for PTSD and, if so, whether it is at least as likely as not (i.e., probability of 50 percent or greater) that PTSD had its onset during active service or is related to any in-service disease, event, or injury.  The examiner must specify on which stressors the diagnosis of PTSD is based.  

If the Veteran does not meet the diagnostic criteria for PTSD, the examiner is to provide an opinion as to the diagnosis of all psychiatric disorders found to be present and an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any current psychiatric disorder had its clinical onset during active duty or is related to any in-service disease, injury or event. 

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

4.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

5.  Thereafter, readjudicate the claim, to include notice of the provisions of 38 C.F.R. § 3.304(f)(1)-(5).  If the benefit sought on appeal remains denied, the Veteran is to be provided a supplemental statement of the case (SSOC), and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


